Citation Nr: 1643628	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumps and lesions of the skin (claimed as radiation burns and skin disease) claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter comes before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2012.  A transcript of his hearing has been associated with the record.

In a March 2013 decision, the Board granted a petition to reopen a previously denied claim for service connection for lumps and lesions of the skin and remanded the matter to the Agency of Original Jurisdiction (AOJ).  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A skin disorder manifested by lumps and lesions of the skin (claimed as radiation burns and skin disease) was not manifest in service, nor was a chronic disease manifested by lumps and lesions of the skin shown within one year after discharge; a skin disorder manifested by lumps and lesions of the skin (claimed as radiation burns and skin disease) is unrelated to service, including to exposure to ionizing radiation.



CONCLUSION OF LAW

A skin disorder manifested by lumps and lesions of the skin (claimed as radiation burns and skin disease) was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in June 2010.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, medical literature and lay statements have been associated with the record.  In addition, during the November 2012 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in March 2013 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Veteran was afforded a VA skin examination in April 2013.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2015).  In such case, VA's duty includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015).  In this case, the Veteran does not have a radiogenic disease, and the duty to assist was met with regard to 38 C.F.R. § 3.311.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Factual Background

The Veteran claims service connection for skin disease based on a relationship between that disability and radiation exposure sustained during active duty service in the Army, specifically he notes that he was present at the Marshall Island testing site in 1954.

The Veteran's service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's skin.  

VA treatment records reflect the Veteran was seen in November 1987 for a nodule above his left clavicle that was thought to be a lymph node.  No treatment was advised at that time.  In April 1988 the Veteran reported a history of radiation exposure.  No diagnoses were recorded.

The record contains an April 1991 Nuclear Test Personnel Review Verification Questionnaire and an undated Dosimetry estimate indicting 0.315 rems.  (Notably, the Board in a September 1997 decision conceded that the Veteran had been exposed to radiation during OPERATION CASTLE.)  The Board again concedes that the Veteran is a radiation exposed veteran.  

In a February 2009 statement, A.R.B., D.O., indicated that the Veteran had been exposed to radiation during service.  Dr. B. stated that the Veteran suffered from lesions and lumps under the skin all over his body since his exposure to radioactive fallout.  He opined that such was a direct after effect of exposure to high doses of radioactive fallout.  While Dr. B. opined that the Veteran's current lesions and lumps under the skin were related to radiation exposure during service, he did not provide a clinical diagnosis for this claimed disability, nor did he provide a discussion of the rationale underlying his conclusion that the lesions and lumps claimed by the Veteran were related to radiation exposure.  As such, the Board found in the March 2013 remand decision that the opinion is not adequate for the purpose of deciding the Veteran's claim.  

A comprehensive VA examination to determine the etiology of any current disability characterized by lumps and lesions of the skin was conducted in April 2013.  The examiner reviewed the record, examined the Veteran, cited to medical literature and opined that the current skin condition was less likely than not incurred in or caused by service to include radiation exposure.  The examiner provided an extensive discussion to support this conclusion, and the Board finds the opinion highly probative.

The VA examiner stated that the Veteran was diagnosed with multiple noncancerous lesions over the years.  The most recent included: actinic keratosis; nummular eczema lesions; and a lump under the right upper arm under the skin.  In September 1998 he was diagnosed with lentigo; in July 1994 seborrheic keratosis; in February 1994 squamous papilloma and papillomatous intradermal nevus; in May 1992 cicatrix and intradermal nevus.  All conditions were noncancerous and treatable.  The Veteran was diagnosed eczema covering less than 5% of total body area.  He also diagnosed benign neoplasms which were treated and being watched.  The examiner opined that there is nothing in medical literature that supports exposure to radiation as a cause of any of these noncancerous lesions and lumps of the skin.  The examiner noted that these were and are all benign lesions.  As such the examiner concluded they would not be due to the Veteran's military service.

The examiner further explained in general how the amount and duration of radiation exposure affects the severity or type of health effect.  There are 2 broad categories of health effects: stochastic and non-stochastic.  Stochastic effects are associated with long term low level (chronic) exposure to radiation.  Cancer is considered the primary health effect from radiation exposure.  Other stochastic effects also occur.  Radiation can cause changes in the DNA that ensure cell repair and replacement produces a perfect copy of the original cell.  Changes in DNA are called mutations.  Non-stochastic health effects appear in cases of exposure to high levels of radiation, and become more severe as the exposure increases.  Short term high level exposure is referred to as "acute" exposure.  Many noncancerous health effects of radiation are non-stochastic.  Unlike cancer, health effects from "acute" effects include burns and radiation sickness.  The symptoms of radiation sickness include: nausea, weakness, hair loss, skin burns, or diminished organ function.

The examiner further noted that nummular eczematous dermatitis, more commonly called nummular eczema or discoid eczema, is a rare type of skin rash characterized by coin shaped red itchy patches.  The condition typically is chronic and can last months or even years.  It may intermittently clear and then flare up again.  According to the American Academy of Dermatology, nummular eczema is more common in men than in women, and is most likely to begin between the ages of 55 and 65.  Researchers have not determined a cause for nummular eczema.  Unlike the much more common atopic eczema, it usually does not appear to be caused by allergies, although symptoms can be worsened by environmental factors.  This condition is also associated with dry skin during low humidity, or other factors such as frequent washing or bathing, and soaps that irritate skin.  Flare ups are caused by temperature changes and extremes in temperature.  

The examiner further noted that actinic keratosis is a cutaneous lesion that results from the proliferation of atypical epidermal keratinocytes.  They represent early lesions on a continuum with squamous cell carcinoma (SCC) and occasionally progress to SCC.  Lesions are most commonly detected in adults with fair skin.  Chronic sun exposure is a major risk factor for the development of these lesions.

In summary, the examiner concluded that the claimed condition, lumps and lesions, was less likely than not incurred in or caused by the claimed in service injury, event, or illness.

III.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

As noted, the Veteran claims that his current skin condition of lumps and lesions was the result of radiation exposure during service.  Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).

Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2015).

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (2015).  

Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2015).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, which includes skin cancer.  38 C.F.R. § 3.311(b)(2) (xxiii) (2015).

The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.  

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

First, the Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed veterans is not warranted.  Specifically, benign skin lesions, the Veteran's diagnosis per the April 2013 examination, is not a disease that may be presumptively service connected for radiation-exposed Veterans.  There is no diagnosis of skin cancer, as concluded by the VA examiner in April 2013.  Therefore, service connection for the Veteran's skin disease characterized by lumps and lesions is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311 the Veteran's benign skin condition characterized by lumps and lesions is not considered a radiogenic disease.  While it is not in dispute that the Veteran was present at the Marshall Island pacific proving ground in 1954 as reflected in his March 1954 personnel record, he does not have a radiogenic disease that would require referral to the Under Secretary for Benefits, or Chief Public Health and Environmental Hazards Officer under the provisions of 38 C.F.R. § 3.311.  As such, service connection under the criteria of 38 C.F.R. § 3.311 is not warranted.

As to whether the Veteran is entitled to service connection for the skin condition characterized by lumps and lesions on a direct basis, the Board notes that the most probative evidence is against such a conclusion.  The Board finds that the April 2013 medical opinion, which is wholly against the claim, is entitled great probative value because the conclusion is supported by a medical rationale and is consistent with the Veteran's service treatment and personnel records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  While the Board has considered the opinion of Dr. B., it finds that opinion to be of less probative value because, as noted herein, it does not provide clinical diagnosis or supporting rationale for the favorable conclusion reached.  Moreover, the VA examiner reviewed the entire record, including Dr. B.'s report, and rendered the wholly negative opinion with a detailed rationale.  For this reason, the Board finds the VA medical opinion to be the most probative medical opinion as to the etiology of the current skin condition.  Furthermore, the preponderance of the evidence is against a finding that the current skin condition was present in service or for years following service.  The first objective post-service evidence of skin disorder is in 1987, decades after service.  38 C.F.R. §§ 3.303, 3.308.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  

The most competent medical evidence in the claims file, the 2013 VA opinion, specifically states that the Veteran's skin condition is not related to anything that occurred in the service.  Consequently, the Board finds that entitlement to service connection for lumps and lesions of the skin (claimed as radiation burns and skin disease)on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases. 

The Board notes that the Veteran's statements regarding the etiology of lumps and lesions of the skin do not constitute competent lay evidence as such a determination is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Again, as the most probative evidence of record, that being the 2013 VA examiner's opinion, establishes that the current lumps and lesions of the skin (claimed as radiation burns and skin disease) are not related to the Veteran's service, the Board finds that service connection must be denied.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for lumps and lesions of the skin (claimed as radiation burns and skin disease) claimed as due to exposure to ionizing radiation is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


